RENDERED: MARCH 25, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-0850-WC


TERESA STEWART                                      APPELLANT



             PETITION FOR REVIEW OF A DECISION
v.         OF THE WORKERS’ COMPENSATION BOARD
                   ACTION NO. WC-14-69748



GOOD SAMARITAN CENTER;
HONORABLE JONATHAN R.
WEATHERBY, ADMINISTRATIVE
LAW JUDGE; WORKERS’
COMPENSATION BOARD; NORTON
HOSPITAL; EMERGENCY MEDICAL
ASSOCIATES; R. KIRK OWENS, M.D.;
HONORABLE DANIEL CAMERON,
ATTORNEY GENERAL OF KENTUCKY                        APPELLEES



                          OPINION
                         AFFIRMING

                         ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.
THOMPSON, L., JUDGE: Teresa Stewart appeals from an opinion of the

Workers’ Compensation Board which affirmed an order and award of workers

compensation benefits from Administrative Law Judge (ALJ) Jonathan Weatherby.

The only issue on appeal is whether Kentucky Revised Statutes (KRS) 342.730(4)

applies in this case. We hold that it does and affirm.

                   FACTS AND PROCEDURAL HISTORY

             Appellant suffered a work-related injury in 2014 while working for

Good Samaritan Center. An ALJ found her injury compensable and that she had a

permanent partial disability. This finding is not in dispute. In 2016, Good

Samaritan moved to reopen the workers’ compensation claim in order to contest

the compensability of a specific surgery recommended for Appellant. Appellant

also moved to reopen her claim in order to determine if her physical condition had

worsened since the time of her initial award. Both motions were granted and the

claim was reopened.

             After introducing additional evidence into the record, ALJ Weatherby

concluded that the surgery being contested by Good Samaritan was compensable

and was a necessary treatment for Appellant’s work injury. The ALJ also held that

Appellant was now permanently and totally disabled. Finally, the ALJ held that

Appellant’s benefits would terminate pursuant to the current version of KRS

342.730(4). KRS 342.730(4) states:


                                         -2-
             All income benefits payable pursuant to this chapter shall
             terminate as of the date upon which the employee reaches
             the age of seventy (70), or four (4) years after the
             employee’s injury or last exposure, whichever last
             occurs. In like manner all income benefits payable
             pursuant to this chapter to spouses and dependents shall
             terminate as of the date upon which the employee would
             have reached age seventy (70) or four (4) years after the
             employee’s date of injury or date of last exposure,
             whichever last occurs.

             Appellant appealed the application of the current version of KRS

342.730(4) to the Board. Appellant argued an older version of KRS 342.730(4),

which was in effect at the time of her injury, should apply and that the new version

should not apply retroactively to her award. She also raised constitutional issues.

The Board held that the new version of KRS 342.730(4) did apply retroactively to

her award, but it was without jurisdiction to determine constitutional issues. This

appeal followed.

                                    ANALYSIS

             Appellant argues on appeal that the current version of KRS

342.730(4) should not apply retroactively to her award, that the application of the

current version of KRS 342.730(4) violates the Contracts Clause of the United

States Constitution and the Kentucky Constitution, and that the application of the

current version of KRS 342.730(4) would be an arbitrary act contrary to Section 2

of the Kentucky Constitution.




                                         -3-
                 These issues have all recently been ruled upon by the Kentucky

Supreme Court. Holcim v. Swinford, 581 S.W.3d 37, 44 (Ky. 2019), holds that

KRS 342.730(4) can be applied retroactively to claims and awards that were still

open at the time the new version came into effect. Appellant’s claim was still open

when the current version came into effect; therefore, the ALJ and Board properly

applied that statute. Holcim determines this issue. In addition, Dowell v. Matthews

Contracting, 627 S.W.3d 890, 894-95 (Ky. 2021), holds that applying KRS

342.730(4) retroactively does not violate the Contracts Clause of the United States

Constitution or Kentucky Constitution. Finally, Cates v. Kroger, 627 S.W.3d 864,

871-72 (Ky. 2021), holds that applying KRS 342.730(4) retroactively is not an

arbitrary act.

                                      CONCLUSION

                 Based on the foregoing, we affirm the application of the current

version of KRS 342.730(4) to Appellant’s benefits. The Kentucky Supreme Court

has recently ruled on the issues raised by Appellant and has definitively found that

the current version is to be applied retroactively to claims such as Appellant’s and

that the statute is constitutional.



                 ALL CONCUR.




                                            -4-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE GOOD
                        SAMARITAN CENTER:
Wayne C. Daub
Louisville, Kentucky    Patrick J. Murphy, II
                        Amanda L. Combs
                        F. Allon Bailey
                        Lexington, Kentucky

                        BRIEF FOR APPELLEE DANIEL
                        CAMERON, ATTORNEY
                        GENERAL:

                        Matthew F. Kuhn
                        Brett R. Nolan
                        Alexander Y. Magera
                        Frankfort, Kentucky




                       -5-